 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Hospital Supply Corporation and TruckDrivers Local Union No.807, International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case 22-CA-4763June 25, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn January 23, 1973, Administrative Law JudgeEugene E. Dixon issued the attached Decision in thisproceeding. Thereafter, the Charging Party filed ex-ceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant toSection 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts its Order the recommended Orderof the Administrative Law Judge and hereby ordersthat the complaint be, and it herebyis,dismissed inits entirety.1We correct to read, "May 14,"insteadof "August 14," the date on whichthe RegionalOffice requested a list of the employeesin the bargaining unit.DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: This pro-ceeding, brought under Section 10(b) of the National LaborRelationsAct as amended (61 Stat. 136), herein called theAct, was heard at Newark, New Jersey, between August 7and September 7, 1972, pursuant to due notice. The com-plaint,issued onJune 15, 1972, by the representative of theGeneral Counsel for the National Labor Relations Board(herein called the General Counsel and the Board) andbased upon charges filed on January 18, 1972, by TruckDrivers Local Union No. 807, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, alleged that AmericanHospital Supply Corporation, Respondentherein,had en-gaged in unfair labor practices in violation of Section8(a)(1)and (3) of the Act by failing and refusing to reinstate itsdischarged employee Raymond Cooper because he joinedor assistedsaid Union or engaged in other concerted activi-ties for the purpose of collective bargaining, or mutual aidor protection.In its duly filed answer Respondent denied the commis-sion of any unfair labor practices.Upon the entire record in the case and from my observa-tion of thewitnessesImake the following:FINDINGS OF FACTIRESPONDENT'S BUSINESSAt all times material Respondent has maintained its prin-cipal office and place of business in Evanston, Illinois, andvarious other facilities in the State of New Jersey includinga plant at Edison, New Jersey, and at all times material hasbeen continuously engaged at said offices, places of busi-ness,and plants in the manufacture, sale, and distributionof hospital products and supplies, and related products. Inthe course and conduct of Respondent's period, Respon-dent caused to be sold and distributed at said Edison plantproducts valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from said Edisonplant in interstate commerce directly to States of the UnitedStatesother than the State of New Jersey. At all timesmaterialRespondent has been an employer engaged incommercewithin the meaning of Section 2(6) and (7) of theAct.IITHE LABOR ORGANIZATION INVOLVEDTruck Drivers Local Union No. 807,International Broth-erhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,at all times material has been a labororganization with the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe issue in this case is a very narrow one. Did Respon-dent waive or condone Raymond Cooper's picket line mis-conduct (for which he had been legally discharged) and byfailing and refusing to recall him in his proper seniority slotdiscriminate against him in violation of Section 8(a)(1) and(3) of the Act?Respondent and Local 807 had been parties to collective-bargaining agreements for several years at Respondent'sEdison, New Jersey facility-the latest agreement expiringon March 12, 1971. At the expiration of that contract nego-tiations for a new contract took place. By March 19 substan-tialagreementhad been reached on everything exceptwages and health and welfare provisions when the Unioncalled a strike and began picketing the Edison facility. Thepicketing was soon extended to other facilities operated byRespondent at Boston, Philadelphia,Washington, D.C.,and Evanston, Illinois. Contrary to the General Counsel's1The General Counsel's unopposed motion to correct the record is herebygranted?f14NLRB No. 80 AMERICAN HOSPITAL SUPPLY CORP.477assertion in his brief that the "picketing was effective" theevidence is overwhelming that the Union by early May hadlost the strike. The picketing had never been really effectiveat Respondent's outlying locations and within a week or twofrom the start of the strike the Edison facility itself wasoperating with replacements at essentially normal efficien-cy.In this posture in early May the Union took the initiativein setting up a meeting with Respondent on May 5. At thismeeting the Union voluntarily committed itself to with-drawing the pickets from the outlying locations and in orderto resolve the matter got Respondent to agree to a negotia-tion meeting on May 13 at which the Union requested theassistance of a Federal mediator.Just a few days before the May 13 meeting took placeRespondent learned that employees had filed an RD decer-tification petition. Looking into the matter Respondent be-came convinced that the employee sentiment forrepresentation by Local 807 had deteriorated to such anextent that the Union would lose the decertification elec-tion.With this in mind Fred Long, Respondent's directorof labor relations whose headquarters are in the Illinoislocation, directed the Edison people to file an RM petition.Notwithstanding the filing of the decertification petitionsprior to May 13 Long and other company representativesmet with the Union on May 13 at the Travel Lodge MotelinEdison as scheduled.Representing the Union amongothers was its president,Joe Managan(not previously in-volved in the matter prior to May 5). For the Company wasLong (as chief spokesman) among others. Also present wasthe Federal mediator.After joint introductions and brief initial statements ofboth sides, Long in a private discussion with the mediatorinformed him of the pending decertification petitions andtook the position that any agreement reached would haveto be contingent upon the outcome of the decertificationelection.Nonetheless Long, the consiliator, Joe Mangan,and Raymond Rebholz, the Union's secretary-treasurer,went to Long's room in the motel (leaving all the otherunion and company negotiators behind) where a contractwas worked out.'There is no question that everyone understood that thecontract was to become effective only if the Union won thedecertification election? The question arises as to whatRespondent's position was to be regarding reinstatementwith respect to those employees who had been given picketline misconduct letters of discharge. About this matter Longtestified that in the May 5 meeting when the question of thereinstatement of the discharged employees came up Long'sposition was that the Company would not take them back.When the Union suggested that it would withhold chargesagainst memberswho had crossed the picketline during the2As noted,at the time of the strike practically everything had been agreedupon except health and welfare, and wages.The latter was not a crucialmatter but the former was one theCompanyfelt strongly about on thegrounds that it felt that it couldsupplythe same employee benefits for abouthalf the cost of the union-financed program.The issue was resolved by takinga portionof the wage increase and adding it to the welfare package.As put by Rehholzin his testimony, if the Union won the decertificationelection the Respondent would agree to the contract and ifthe Union wasnot certified,"Good-bye Charlie "strike as a tradeoff for recision of the discharges, Long'sreply was, "No, our people feel strongly about that."In the May 13 meeting, according to Long's further testi-mony, when the question of the strikers' status came up,Long stated that Respondent was required by Law to takeback the strikers when openings occurred. When asked howmany the Company could take back Long said he did notknow and that he would have to get the information fromthe Edison people. Then Joe Mangan asked, "What aboutthe discharged strikers?" Long said, "We are not going totake them back." Mangan then pleaded with Long to puthimself in Mangan's position and asked, "Can't you as partof the deal rescind the discharges of the strikers?" Longfinally said that he "Would make it part of the deal."4According to Rebholz' testimony Long agreed that Re-spondent "Would drop all the charges and suspensions andtake the men back in seniority order but they couldn't talkfor the individuals who had made charges against some ofthese people, they had no control over and they couldn't getthese people to back off and they wouldn't try to get themto backoff."5 In his testimony about the May 13 meeting JoeMangan maintained that Long agreed to drop all criminalcharges and suspensions but was vague about what wordswere used in this respect.On the basis of the foregoing evidence I find that anycommitment by Respondent to take back the dischargedemployees was, like the contract, conditioned upon theUnion winning the decertification election .6 Since theUnion lost the election (which was held on June 18 and lostby a vote of 66 to 34) the question of Cooper's rehiringwould normally have been settled by that fact alone. Butsome other evidence is in the picture that has to be consid-ered before the final disposition can be made.The Additional EvidenceAs per his statement to the Union at the May 13 meetingLong asked Thomas Funkhouser and Thomas Hackenberg,officials of the two divisions of Respondent at Edison, toascertainhow many strikers could be immediately rehired.Although the Respondent actually had no openings, onMay 14 Funkhouser called Rebholz and informed him thatthe Company would nevertheless take back the three mostsenior menbecause of their long tenure with Respondent.4 About thismatterLong further testified as follows:At thatpoint again, for the 15th time, I went through the wholeprocessof the conditional thing The reasonIwent through the whole processof the conditional thing was the dischargething had been a pretty bigissue withus throughoutthis strike.The only reasonthat I ever threwit in was atthat particular point I felt itwas goingto bea landslideelection assumingwe had the election, obviouslywe were goingto have.Iwasn't concernedabout there being a dealIwas confident that theUnion was not a majority representative of the people, and that wouldbe borneout in the election. This really made old Joe Mangan happy.tin this connectionitshould be noted that few if any of thecriminalchargeshad been filed by the Company (notwithstanding that theyhad toedto do so but were informedthat the charges would have to be filed by theindividuals against whomthe conduct took place)and thatthey were filedby the employees involved in the incidents.6I can see no reasonwhatsoever why Respondent, havingbeaten theUnion so clearly in the strike, would havemade an unconditional commit-mentto rehire the discharged employees when the contract and the wholefuture relationshipwith the Union was conditioned upon the Unionretainingits representative status 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May16, a Sunday,the union membership voted toapprove the contract offer being fully informed that itsapplication was contingent upon the Union winning thedecertification election.Theywere also told that all suspen-sions and discharges had been"dropped"and the criminalcharges"dismissed"7without condition.The followingday theUnion's attorney,Warren Man-gan, appeared at the Edisonfacilityearly in the morningwith a written unconditional reinstatement request on be-half of each named striker including the discharged Cooperand the others who had received suspension or dischargeletters. The question of Respondent's sending layoff lettersto the strikers so as to enable them to receive unemploymentcompensation was discussed.According to Funkhouser'stestimony,during the discussion with Mangan,the latterasked if Respondent was going to take back the dischargedemployees and was told, "absolutely not." According toFunkhouser,Mangan"tooka veryhard stand" on theCompany's position in this respect.During the course of this conversation between Manganand Funkhouser,Funkhouser asked Mangan to leave theoffice while Funkhouser called Long in Chicago.After talk-ing to Long,Funkhouser called Mangan back and a three-waytelephone conversation ensued between Funkhouser,Long,and Mangan.Long agreed that the layoff letters goout to the strikers but both Long and Funkhouser denied intheir testimony that any discussion regarding the dischargedstrikers took place at this time.Mangan testified to thecontrary on direct claiming that Long agreed that the layoffletters should go to all strikers"including those who re-ceived notices of suspension and discharge."On cross whenasked by Long if it were not true that he "agreed to senda layoff letter to those people who were eligible for a layoffletter. . .and there was no discussion at any time withrespect to the discharged employees?"Mangan answered,"When you said they would send layoff letters to thoseeligible for layoffs, included in that would be those who hadreceived discharge letters so I am agreeing with what yousaid."Icredit Long and Funkhouser here.Pursuant to the agreement about the layoff letters Funk-houser and Hackenberg with Long's telephone approvaldrafted and signed a letter,8 several copies of which werexeroxed,with the names of the employees left blank. Theletters were then given to the personnel manager,Joe Deer-ing, with instructions to send to those eligible.Deering sent7That the criminal charges were not dismissed in the legal sense is shownby the fact that they went to trial in the Edison Municipal Courton May 24with the Company's local counsel appearing on behalf of the complainingemployees in aid of the prosecution of the cases On the basis of the May24 prosecutions the court in Octoberof 1971 handeddown decisions findingRaymond Cooper and one CorneliusWyche, Jr (among others),guilty ofpicket line misconductWyche's sentence was $10 and costs suspended,Cooper's 30days suspended and $10 costs6The letter,signed by both Hackenberg and Funkhouser as heads of theirrespective divisions, readYou are herebynotified that you are on layoff until furthernoticeYouare being put on a waiting list pursuant to your seniority with theCompany Atsuch time as we have an opening and your position on theseniority list comes available,we will give you the first opportunity tocome back to work.We will advise you by telegram at that times Funkhouser testified that Deering was instructed to send the letters "tothose employees qualified for reinstatement"and was specifically instructednot to send them to the dischargees In his affidavit Funkhouser stated thatthem to all the strikersincluding those who had been dis-charged for picket line misconduct.10On the evidence be-fore me andthe record as a whole I agree withRespondent'scontentionthat Cooper and the otherdischargees receivedthe layofflettersthrough "administrative error"-whetherthat of Deeringalone 1 or combined withsome negligenceon the partof Funkhouser and Hackenberg.In the meantime,on August 14 the Regional Office re-quested of Respondent a list of the namesof all the individ-uals employedin the bargaining unitprior to the striketogether with the names of all replacementswho were work-ing as of May8, 1971. Thislistwas suppliedon May 24,1971. Thereaftera consent election agreement was enteredinto to be held on June18.On June 1,Respondent's localcounsel wrote Wegleitner(who had supplied the May 24list) remindinghim that the "Excelsior"listwas due at theNLRB Office by June 4 and that "the payroll period foreligibilityended May 21, 1971, so any employee hired afterthat dateshould not appear on the `Excelsior' list." Accord-ing to Wegleitnerhe understood the "Excelsior"list to bethe same astheMay 24 list with the cutoff datechangedfrom May 8 to May 21.On this basis the"Excelsior"list wasmade up(with a copy to Long in Chicago) with no thoughton Wegleitner's part regardingthose whohad received dis-charge letters.His only thought had to do with those whohad quit.Wegleitnercould recallno instructions as towhether the dischargedemployees should be included orexcluded from the list.According to Long's testimony he "didn't really closelyexamine the`Excelsior'list until the morning of the elec-tion."At that time,as soon as he saw the discharged em-ployees on the list hecontacted the companyobservers withinstructions to challengethe dischargees.On the dayof the election,after theballoting was over,it appeared that theCompanyhad nine challenges-sevendischargeesand two nothere relevant.The Unionhad eight,six of whomtheyclaimed were not on thepayroll and twowho were part-time employees.As for the Company's chal-lenges,accordingto Long's testimony,Warren Manganstated that he thoughta deal had beenmade at the TravelLodge thatRespondent was rescinding the discharges. Longdisputed this.The discussionbecameheatedand lasted forquite a while.Finally, out of frustration Longsaid,"Let'sget thisout of the way; let's get tothe count,let's have apersonnelhad the responsibilityto get the letters out and that he did notknow how it got to Deering10On the basisof his layoff letter Cooper applied for andreceived unem-ployment compensation Daniel Wegleitner,Respondent'smid-West opera-tionsmanager, who was in charge of unemployment compensation andpayrollmatters at Edison at this time, was not aware of Cooper's unemploy-ment compensation payments until sometimein 1972 whenLong called himand asked him how it hadhappened.Wegleitner in his testimony explainedhis ignorance in this matter on the basis that he had in effect delegated tohis payroll clerk the administration of the unemployment compensationprogram stating that right after the strike started there were an unusualnumber of unemployment compensation applications and he gave her blan-ket authority to turn down all strikers requests for unemployment compensa-tion on the grounds thatthey were on strike Thenafter the strike was overand the layoff letters went out he gaveher blanket authority toapprove suchapplication, none of which he reviewed"closely "application,competencein his Job wasattacked in Respondent's testimonyand the fact that he was dischargedearly in August(before the error regard-ing the layoff letters wasdiscovered)would seem to corroborateRespondent's claim here AMERICAN HOSPITAL SUPPLY CORP.decisive vote so we don't have to go through the MickeyMouse of going through challenged ballots.... " There-upon the Company withdrew theseven challengeswith theUnion withdrawing the major portion ofits challenges.Warren Mangan's version of the controversy regardingthe challenged ballots was somewhat different than Long's.I think that it is immaterial to the ultimate conclusion in thismatter who was correct here. Considering the basic premisefound herein, i.e., that the rehiring of the dischargees (likethe collective bargaining agreement) was conditioned uponthe union winning the election, whatever Long's motivationwas in withdrawing the challenges 12 I would hardly call ita waiver or condonation of the picket line misconduct.There is one remaining matter to be disposed of. It wasonly after Cooper learned that Cornelius Wyche, below himin seniority, had been recalled that Cooper sought and wasrefused reinstatement giving rise to the 8(a)(3) charge here-12 It must be remembered that Long was convinced the Union would losethe election which conviction seems quite justified considering that the 66 to34 margin included the 7 challenged votes he gave up on479in.As will be recalled, Wyche also was convicted of picketlinemisconduct. But unlike Cooper, Wyche received onlya letter of suspension and never was discharged. On thisbasis it can hardly be said that there was disparity of treat-ment between the two. Indeed, not only does the term sus-pension imply reinstatement but whenWyche wasreinstated he was put on 6 months' probation for his picketline conduct.The record here reveals some sloppy staff work and com-munication on the part of Respondent officials includingLong himself. It also reveals, in my opinion, a basic misun-derstanding between the Union and Respondent regardingthe status of the discharged employees. Germane to thisobservation is Long's testimony that when he heard JoeMangan testify, for the first time it dawned upon him thatperhaps the union representatives did not understand Longwhen on May 13 he said "the discussions were conditional."On the whole record here, without any 8(a)(1) or antiunionattitude alleged or shown on the part of Respondent, I amunable to find the condonation claimed by the GeneralCounsel. Accordingly, I recommend dismissal of the com-plaint.